

117 HR 3869 IH: Pro-Growth Budgeting Act
U.S. House of Representatives
2021-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3869IN THE HOUSE OF REPRESENTATIVESJune 14, 2021Mr. Hern (for himself, Mr. Norman, Mr. Davidson, Mr. Joyce of Pennsylvania, Mr. Mullin, and Mr. Banks) introduced the following bill; which was referred to the Committee on Rules, and in addition to the Committee on the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Congressional Budget and Impoundment Control Act of 1974 to provide for cost estimates of major legislation, and for other purposes.1.Short titleThis Act may be cited as the Pro-Growth Budgeting Act.2.Estimates of major legislation(a)Sense of CongressIt is the sense of Congress that increasing the debt of the Federal Government is a drag on economic output over the long run, and that transparency with regard to the methodology and assumptions made by the Congressional Budget Office and the Joint Committee on Taxation in providing estimates for spending and revenue legislation will always benefit the taxpayers whose monies Congress is entrusted.(b)Estimates of major legislationPart A of the Congressional Budget and Impoundment Control Act 1974 is amended by adding at the end the following new section:407.Estimates of major legislation(a)CBO cost estimatesAn estimate provided by the Congressional Budget Office under section 402 for any major legislation shall, to the extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, tax revenues, the sources of financing new outlays, the total debt of the Federal Government, international trade, international capital flows, and other macroeconomic variables resulting from such legislation.(b)JCT cost estimatesAn estimate provided by the Joint Committee on Taxation to the Director of the Congressional Budget Office under section 201(f) for any major legislation shall, to the extent practicable, incorporate the budgetary effects of changes in economic output, employment, capital stock, tax revenues, the sources of financing new outlays, the total debt of the Federal Government, international trade, international capital flows, and other macroeconomic variables resulting from such legislation.(c)Content of estimatesAn estimate referred to in this section shall, to the extent practicable, include—(1)a qualitative assessment of the budgetary effects (including macroeconomic variables described in subsections (a) and (b)) of such legislation in the 20-fiscal year period beginning after the last fiscal year of the most recently agreed to concurrent resolution on the budget that set forth appropriate levels required by section 301; and(2)an identification of the critical assumptions and the source of data underlying that estimate.(d)DefinitionsIn this section—(1)the term major legislation means any bill or joint resolution—(A)for which an estimate is required to be prepared pursuant to section 402 and that causes a gross budgetary effect (before incorporating macroeconomic effects) in any fiscal year over the years of the most recently agreed to concurrent resolution on the budget equal to or greater than 0.25 percent of the current projected gross domestic product of the United States for that fiscal year; or(B)designated as such by the chair or ranking member of the Committee on the Budget for all direct spending legislation other than revenue legislation or the Member who is chair or vice chair, as applicable, of the Joint Committee on Taxation for revenue legislation; and(2)the term budgetary effects means changes in revenues, outlays, and deficits..(c)Clerical amendmentThe table of contents set forth in section 1(b) of the Congressional Budget and Impoundment Control Act of 1974 (2 U.S.C. 621 note) is amended by inserting after the item relating to section 406 the following new item:407. Estimates of major legislation..